Digitally signed
                                                                        by Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                               Appellate Court                          Date: 2020.06.21
                                                                        13:58:21 -05'00'



                  People v. Burge, 2019 IL App (4th) 170399



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            CHALEAH BURGE, Defendant-Appellant.



District & No.     Fourth District
                   No. 4-17-0399



Filed              December 13, 2019



Decision Under     Appeal from the Circuit Court of Champaign County, No. 16-CM-
Review             1074; the Hon. John R. Kennedy, Judge, presiding.




Judgment           Affirmed.


Counsel on         James E. Chadd, Paul M. McCarthy, and Mariah K. Shaver, of State
Appeal             Appellate Defender’s Office, of Springfield, for appellant.

                   Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                   Robinson, and Melissa Schwoerer, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE DeARMOND delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Holder White concurred in the judgment and
                              opinion.
                              Justice Harris specially concurred, with opinion.


                                              OPINION

¶1         In March 2017, defendant, Chaleah Burge, pleaded guilty to one count of theft, and the
      trial court sentenced her to conditional discharge. Later that month, defendant filed a motion
      to withdraw her guilty plea and to vacate the judgment, which the court denied.
¶2         On appeal, defendant argues the trial court erred in denying her motion to withdraw her
      guilty plea. We affirm.
¶3         After granting defendant’s petition for rehearing and considering the additional arguments
      of counsel, we continue to affirm.

¶4                                         I. BACKGROUND
¶5        In November 2016, the State charged defendant by information with one count of theft, a
      Class A misdemeanor (720 ILCS 5/16-1(a)(1)(A), (b)(1) (West 2016)), alleging she knowingly
      exerted unauthorized control over property of Jane Bond, namely United States currency
      having a value not in excess of $500, intending to permanently deprive her of the use or benefit
      of the property.
¶6        On March 20, 2017, defendant entered a fully negotiated guilty plea to the charged offense.
      Prior to accepting her guilty plea, the trial court admonished defendant pursuant to Illinois
      Supreme Court Rule 402(a) (eff. July 1, 2012). According to the State’s factual basis, Bond
      had undergone knee replacement and was receiving home care from defendant, who worked
      for Help At Home. On or about September 1, 2016, Bond and defendant ran errands, and Bond
      cashed a $280 check. While Bond went into a store, she left her purse in the vehicle with
      defendant. After running more errands, Bond discovered the money was missing.
¶7        The trial court accepted defendant’s guilty plea. Thereafter, the court sentenced her to 12
      months’ conditional discharge, imposed various fines and fees, and ordered her to complete an
      online shoplifting education class.
¶8        Ten days after pleading guilty, defendant filed a motion to withdraw her guilty plea and to
      vacate the judgment, claiming it was not voluntarily entered. Defendant asserted she was afraid
      of losing her job if she continued missing work for court proceedings and felt pressured to
      plead guilty to resolve the case and maintain her employment. She claimed she was unaware
      she would lose her job if she pleaded guilty. Further, she stated the trial court did not inform
      her of the collateral consequences of a theft conviction on her ability to obtain and retain
      employment as required by section 113-4 of the Code of Criminal Procedure of 1963 (Code)
      (725 ILCS 5/113-4 (West 2016)), which was in effect when she pleaded guilty. As a result of
      her guilty plea, defendant lost her employment.
¶9        In May 2017, the trial court conducted a hearing on defendant’s motion. Defendant testified
      she was 23 years old. She is licensed as a certified nursing assistant and had been employed at

                                                 -2-
       Aging In Place on the day she pleaded guilty. On March 28, 2017, defendant was informed by
       her employer that the State had notified it of her theft conviction. Defendant was fired because
       of her conviction and had been unable to find additional employment in home health care. She
       testified she did not realize she would lose her job by pleading guilty and would not have done
       so had she known.
¶ 10       In its ruling, the trial judge stated he considered section 113-4 of the Code, Illinois Supreme
       Court Rule 402 (eff. July 1, 2012), and various cases. The judge stated, in part, as follows:
                “I think that the statute that the defendant cites is directory. There are no direct,
                immediate and automatic consequences under the court’s control that deal with
                employment. What Rule 402 is about is advising the defendant of those constitutional
                rights that she has that are involved with the criminal process and that she is made
                aware of and then is advised giving up through the entry of a plea of guilty. It’s clear
                that this is done in a voluntary fashion by—according to the record, that this is done in
                a voluntary fashion by [defendant]. She was advised, as she was supposed to be, by
                Supreme Court Rule 402 of the nature of the charge, the range of penalties and those
                essential constitutional rights that are in Rule 402. That is the right to require the
                presumption of innocence, the right to require proof beyond a reasonable doubt, the
                right to confront and cross[-]examine witnesses, the right to proceed to trial, trial by
                jury or trial by judge, the right to present witnesses and evidence on your behalf, [and]
                the right to testify or choose not to testify. Those are the fundamental constitutional
                rights that are at issue when someone enters a plea of guilty and those [defendant] was
                advised of. That’s what’s consistent with Rule 402. So, in addition to the statute being
                one that’s directory, the consequences that I believe on the facts [defendant] did suffer
                are collateral. ***
                    The supreme court has decided what’s—what a person has to be advised of when
                they enter a plea of guilty. That is not what’s in the, the statute. And I, I think it’s correct
                that the legislature cannot add to what’s constitutionally required by the supreme court
                rule.
                    So really the, the question then becomes, because I think the statute cannot be
                imposed on the court, it is directory rather than mandatory and it does deal with
                collateral consequences. To say they’re collateral doesn’t mean they’re not important
                because these things are important. Housing, employment, the ability to have an
                occupational license or a firearm, driver’s license are important. They’re not trivial.
                These are important things. That’s—I think that’s why the statute addresses it. But they
                are collateral.”
       While Rule 402 is designed to inform defendants of the constitutional issues involved in
       pleading guilty, the judge believed adding other issues “runs the risk of essentially watering
       down the explanation of rights that someone receives because what they’re supposed to be
       advised of [are] those constitutional rights that a criminal defendant has at the time of entry of
       the plea. And that’s what was done.”
¶ 11       The trial judge also considered whether a manifest injustice occurred in defendant’s plea
       of guilty, i.e., whether there was a misapprehension of facts or law or where there was doubt
       as to defendant’s guilt and whether justice would be better served through a trial. The judge
       found nothing to indicate defendant misapprehended the facts or the law of the case or that
       there was any doubt as to her guilt. As a result of his findings, the judge denied defendant’s

                                                       -3-
       motion. This appeal followed.

¶ 12                                         II. ANALYSIS
¶ 13       Defendant argues the trial court erred in denying her motion to withdraw her guilty plea
       because the court’s failure to admonish her as required by section 113-4 of the Code violated
       a mandatory statutory provision or, alternatively, because accepting the plea after the
       inadequate admonishments resulted in a manifest injustice. We disagree.

¶ 14                                     A. Section 113-4(c) of the Code
¶ 15       Initially, we question whether section 113-4(c) of the Code even applies in this case. In
       effect at the time of defendant’s guilty plea in this case, section 113-4 of the Code (725 ILCS
       5/113-4 (West 2016)) provided, in part, as follows:
                    “(a) When called upon to plead at arraignment, the defendant shall be furnished
               with a copy of the charge and shall plead guilty, guilty but mentally ill, or not guilty.
                    (b) If the defendant stands mute a plea of not guilty shall be entered for him and the
               trial shall proceed on such plea.
                    (c) If the defendant pleads guilty such plea shall not be accepted until the court shall
               have fully explained to the defendant the following:
                         (1) the maximum and minimum penalty provided by law for the offense which
                    may be imposed by the court;
                         (2) as a consequence of a conviction or a plea of guilty, the sentence for any
                    future conviction may be increased or there may be a higher possibility of the
                    imposition of consecutive sentences;
                         (3) as a consequence of a conviction or a plea of guilty, there may be registration
                    requirements that restrict where the defendant may work, live, or be present; and
                         (4) as a consequence of a conviction or a plea of guilty, there may be an impact
                    upon the defendant’s ability to, among others:
                              (A) retain or obtain housing in the public or private market;
                              (B) retain or obtain employment; and
                              (C) retain or obtain a firearm, an occupational license, or a driver’s license.
                              After such explanation if the defendant understandingly persists in his plea
                         it shall be accepted by the court and recorded.”
       Here, when accepting her guilty plea, the trial court did not advise defendant of the various
       consequences listed under section 113-4(c) pleading guilty might have.
¶ 16       In People v. Phillips, 242 Ill. 2d 189, 195, 950 N.E.2d 1126, 1130 (2011), during a
       discussion of the in absentia warnings required under subsection (e), our supreme court noted
       how “[s]ection 4 of article 113 of the Code governs when a defendant is called upon to plead
       at arraignment.” In that case, the court had to construe section 113-4(e) of the Code (725 ILCS
       5/113-4(e) (West 2000)), which pertained to admonishments in regard to a possible trial
       in absentia, and found it “applies only to a defendant when he appears in open court and pleads
       not guilty at the time of his arraignment, or is present in court at any later date after his
       arraignment.” Phillips, 242 Ill. 2d at 196.



                                                     -4-
¶ 17        While there is nothing to preclude a court from including the admonishments of section
       113-4(c) at a later time, pleas after arraignment are covered by Illinois Supreme Court Rule
       402 (eff. July 1, 2012). Prior to the enactment of Rule 402 in 1970, section 113-4 read as
       follows:
                “(a) When called upon to plead at arraignment the defendant shall be furnished with a
                copy of the charge and shall plead guilty or not guilty.
                     (b) If the defendant stands mute a plea of not guilty shall be entered for him and the
                trial shall proceed on such plea.
                     (c) If the defendant pleads guilty such plea shall not be accepted until the court shall
                have fully explained to the defendant the consequences of such plea and the maximum
                penalty provided by law for the offense which may be imposed by the court. After such
                explanation if the defendant understandingly persists in his plea it shall be accepted by
                the court and recorded.” Ill. Rev. Stat. 1965, ch. 38, ¶ 113-4.
¶ 18        As the supreme court noted in People v. Brouhard, 53 Ill. 2d 109, 112, 290 N.E.2d 206,
       208 (1972), at the time of the defendant’s plea in that case, this section plus then-Illinois
       Supreme Court Rule 26(3) (Ill. Rev. Stat. 1965, ch. 110, ¶ 101.26(3)) contained the
       admonishments previously required before a trial court could accept a guilty plea. In 1970, the
       supreme court approved Rule 402 governing the acceptance of guilty pleas, which contained
       everything found in then-section 113-4 and Rule 26(3) (which became Rule 401 before its final
       version as Rule 402). Ill. S. Ct. R. 402 (eff. Sept. 1, 1970). From the plain language of the
       earlier version of section 113-4 quoted above, it would appear to relate specifically to the time
       of arraignment. The subsections outline three possibilities that might occur at arraignment—
       entering a plea of guilty, entering a plea of not guilty, or standing mute and entering no plea.
       If a plea of not guilty or no plea was entered, the matter was to be set for trial. If a plea of guilty
       was being entered, certain admonishments were required in addition to those found in then-
       Rule 26(3), i.e., that the defendant understands the nature of the charge and the consequences
       if found guilty.
¶ 19        The rationale for such an application can be found in cases interpreting other subsections
       within section 113-4. In People v. Garner, 147 Ill. 2d 467, 475-76, 590 N.E.2d 470, 474 (1992),
       our supreme court discussed the importance of in absentia warnings during arraignment to
       prevent a defendant from frustrating the trial process. “Given that the necessity of trial is
       determined at arraignment, we believe that the admonishment is most effective at that time,
       when the defendant is also being informed of other significant protections, such as the right to
       counsel and the right to a jury trial.” Garner, 147 Ill. 2d at 481. The court went on to note,
       “[w]e do not read section 113-4(e) as providing the court with an option for when the
       admonition should be given as much as we read it as not precluding an opportunity for a later
       admonishment.” Garner, 147 Ill. 2d at 482.
¶ 20        In People v. Castro, 114 Ill. App. 3d 984, 988, 449 N.E.2d 886, 889 (1983), the First
       District stated the admonishments under then-section 113-4(d) “should be given at the
       arraignment.” The court noted however, if the admonishments were not given, they were to be
       given at some later date. Castro, 114 Ill. App. 3d at 988.
¶ 21        Most notably, subsection (e) is the only one to include the additional reference to “any later
       court date.” No such qualifying language is present in any of the other subsections. The logic
       of applying subsection (c) to arraignments would appear self-evident. It is only reasonable, in
       light of the now all-inclusive language of Rule 402, that defendants seeking to plead guilty at

                                                      -5-
       arraignment would require admonitions beyond those otherwise required under the rule. At
       arraignment, a defendant would have little, if any, access to counsel, would not have seen the
       State’s discovery material, and would not have had any opportunity to test the State’s evidence
       with pretrial motions. A defendant would not necessarily be aware of all the possible
       ramifications to a guilty plea, which might otherwise be explained by appointed or retained
       counsel if a plea was contemplated at a later stage of the proceedings.
¶ 22         The defendant, in her petition for rehearing, takes too narrow a view of our conclusion.
       As stated before, there is nothing about section 113-4 which precludes its use later, in
       conjunction with the required admonishments of Rule 402. Its location within the arraignment
       statute is not, as defendant argues in her petition, taken by us as the sole conclusive proof of
       the statute’s intended application at arraignment but instead supports such a conclusion when
       coupled with the fact the supreme court has created a specific series of admonishments by rule,
       which must be given at the time of “hearings on pleas of guilty, or in any case in which the
       defense offers to stipulate that the evidence is sufficient to convict.” Ill. S. Ct. R. 402 (eff. July
       1, 2012). Neither of those situations describe the arraignment process. When considered in
       conjunction with the following line of cases, it is clear section 113-4 admonishments alone
       would not suffice for any later plea.
¶ 23        In Phillips, 242 Ill. 2d at 195, the supreme court expressly found section 113-4 of the Code
       pertains to pleas at arraignment—whether they be guilty or not guilty. In fact, admonishments
       that only contained the former language of section 113-4 would not be sufficient to support a
       plea of guilty at a later stage in the proceedings.
¶ 24            In People v. Packard, 221 Ill. App. 3d 295, 297, 581 N.E.2d 837, 838 (1991), the
       Second District found admonishments given at arraignment were not sufficient since
       “admonitions given at proceedings prior to guilty plea proceedings do not amount to substantial
       compliance with Rule 402.” As a result, the court remanded the defendant’s case to allow him
       to withdraw his plea, where the State sought to rely on admonishments given at arraignment
       regarding the possible minimum and maximum sentences, which were not otherwise covered
       at the time of the plea. Packard, 221 Ill. App. 3d at 297.
¶ 25        In People v. Louderback, 137 Ill. App. 3d 432, 435-36, 484 N.E.2d 503, 504-05 (1985),
       this court found admonishments given at arraignment could not be relied upon to remedy the
       lack of such admonishments at a subsequent hearing on a plea of guilty and did not amount to
       substantial compliance with Rule 402. In a lengthy discussion of substantial compliance with
       Rule 402, as well as an exhaustive listing of Illinois cases where substantial compliance was
       either found or absent, this court in People v. Sutherland, 128 Ill. App. 3d 415, 425-26, 470
       N.E.2d 1210, 1218 (1984), reiterating its holding in People v. Porter, 61 Ill. App. 3d 941, 945,
       378 N.E.2d 788, 791 (1978), stated that “ ‘[t]o hold that admonitions given at earlier
       proceedings in a particular case or in other concurrent cases carry over to a subsequent hearing
       on a plea of guilty violates the spirit and purpose of Rule 402.’ ” Sutherland, 128 Ill. App. 3d
       at 425 (quoting Porter, 61 Ill. App. 3d at 945).
¶ 26       The reason such earlier admonishments do not suffice is because section 113-4(c)
       admonishments are missing one major component found in Rule 402:
                “[T]hat if he or she pleads guilty there will not be a trial of any kind, so that by pleading
                guilty he or she waives the right to a trial by jury and the right to be confronted with
                the witnesses against him or her; or that by stipulating the evidence is sufficient to
                convict, he or she waives the right to a trial by jury and the right to be confronted with

                                                     -6-
               any witnesses against him or her who have not testified.” Ill. S. Ct. R. 402(a)(4) (eff.
               July 1, 2012).
       Substantial compliance with Rule 402 is what is required for all pleas of guilty. The addition
       of subsections (c)(2) through (c)(4) by the 2017 amendment added, as we explain later, several
       collateral consequences to pleas of guilty, which are more relevant at arraignment for the
       reasons stated above. Clearly, section 113-4(c) admonishments may be provided subsequent
       to arraignment proceedings, but we have found no case where the later failure to give them has
       been considered error. Under the plain reading of the statute, they are to be given at the time
       of arraignment.
¶ 27       Defendant complains that when the trial court accepted her guilty plea, it did not advise
       her of the possible consequences pleading guilty might have on her ability to retain or obtain
       employment. The admonishments required under subsection (c) do not apply in this case,
       where defendant did not plead guilty at her arraignment. Thus, we find no error.

¶ 28                     B. Mandatory or Permissive and Mandatory or Directory
¶ 29       Even if we were to find the admonishments of section 113-4 applicable to this case, we
       would still find defendant’s argument that the trial court’s failure to admonish her as required
       by section 113-4 violated a mandatory statutory provision without merit.
¶ 30       Our supreme court has noted two questions arise when considering the duty imposed by a
       statute’s language and whether any possible consequences result from failing to follow the
       dictates of the legislature. People v. Delvillar, 235 Ill. 2d 507, 514, 922 N.E.2d 330, 335 (2009).
       First, it must be determined whether the statute is mandatory or permissive. Delvillar, 235 Ill.
       2d at 514. “ ‘[T]he term “mandatory” refers to an obligatory duty which a governmental entity
       is required to perform, as opposed to a permissive power which a governmental entity may
       exercise or not as it chooses.’ ” People v. Robinson, 217 Ill. 2d 43, 51, 838 N.E.2d 930, 935
       (2005) (quoting Morris v. County of Marin, 559 P.2d 606, 610-11 (Cal. 1977)).
¶ 31       Under the language of section 113-4 of the Code, the trial court shall not accept a guilty
       plea until the court fully explains the various consequences the defendant faces, including the
       fact a guilty plea may have an impact on a defendant’s ability to retain or obtain employment.
       The language of the statute is mandatory, as the court does not have discretion in giving the
       admonishment. See Delvillar, 235 Ill. 2d at 516. Thus, assuming it applies, the statute is
       mandatory because it imposes an obligation on the court to give the explanation.
¶ 32       Now that the mandatory or permissive question has been answered, courts turn to the
       second question to decide whether a statutory provision is mandatory or directory. Delvillar,
       235 Ill. 2d at 516. “Under the mandatory or directory question, ‘statutes are mandatory if the
       intent of the legislature dictates a particular consequence for failure to comply with the
       provision.’ ” In re M.I., 2013 IL 113776, ¶ 16, 989 N.E.2d 173 (quoting Delvillar, 235 Ill. 2d
       at 514). “However, in the absence of such legislative intent[,] ‘the statute is directory and no
       particular consequence flows from noncompliance.’ ” M.I., 2013 IL 113776, ¶ 16 (quoting
       Delvillar, 235 Ill. 2d at 515); see also People v. Four Thousand Eight Hundred Fifty Dollars
       ($4,850) United States Currency, 2011 IL App (4th) 100528, ¶ 24, 952 N.E.2d 1259 (stating
       “noncompliance with a mandatory provision vitiates the governmental action, whereas
       noncompliance with a directory provision has no such effect”).



                                                    -7-
                    “ ‘With respect to the mandatory/directory dichotomy, we presume that language
                issuing a procedural command to a government official indicates an intent that the
                statute is directory.’ Delvillar, 235 Ill. 2d at 517. This presumption is overcome, and
                the provision will be read as mandatory, under either of two conditions: (1) when there
                is negative language prohibiting further action in the case of noncompliance or
                (2) when the right the provision is designed to protect would generally be injured under
                a directory reading.” M.I., 2013 IL 113776, ¶ 17.
       Whether a statute is mandatory or directory is a question of statutory construction that courts
       review de novo. Delvillar, 235 Ill. 2d at 517.
¶ 33        Defendant concedes the legislature did not explicitly dictate a particular consequence for a
       trial court’s failure to comply with section 113-4(c)(4)(B) and, thus, the statute is presumed to
       be directory. See Delvillar, 235 Ill. 2d at 514-15. However, defendant contends the
       presumption is overcome because the right the provision is designed to protect would generally
       be injured under a directory reading.
¶ 34        In Delvillar, 235 Ill. 2d at 513, 516, the supreme court considered the mandatory-directory
       question in regard to section 113-8 of the Code (725 ILCS 5/113-8 (West 2006)), which
       required the trial court to advise noncitizen defendants that a conviction could have “ ‘the
       consequences of deportation, exclusion from admission to the United States, or denial of
       naturalization under the laws of the United States.’ ” (Internal quotation marks omitted.) While
       presuming the language was directory, the court stated the presumption could be overcome
       and the provision found to be mandatory “when there is negative language prohibiting further
       action in the case of noncompliance or when the right the provision is designed to protect
       would generally be injured under a directory reading.” Delvillar, 235 Ill. 2d at 517. The court
       found neither condition applicable. Delvillar, 235 Ill. 2d at 517.
¶ 35        In looking at the second condition, the court stated “[t]he right to be protected here is the
       right of a defendant to intelligently waive a jury trial and enter a guilty plea.” Delvillar, 235
       Ill. 2d at 518. The court found section 113-8 sought to protect this right by informing noncitizen
       defendants that possible immigration consequences could arise by pleading guilty. Delvillar,
       235 Ill. 2d at 518. The court then asked “whether the right that the statute intends to protect
       would be generally injured by a directory reading of the statute.” Delvillar, 235 Ill. 2d at 518.
¶ 36        The supreme court decided it could not conclude “the right the legislature intended to
       protect would generally be injured.” Delvillar, 235 Ill. 2d at 518. The court found the lack of
       the required admonishment would have no impact on a United States citizen desiring to plead
       guilty. Delvillar, 235 Ill. 2d at 518. While the court found a noncitizen defendant’s right to
       intelligently waive a jury trial and plead guilty might be affected by the lack of the
       admonishment, “a defendant may have reasons for pleading guilty even in the face of such
       consequences.” Delvillar, 235 Ill. 2d at 519. “Thus, because a defendant’s right to waive a jury
       trial and enter a guilty plea will not necessarily be harmed in the absence of the admonishment,
       we conclude that the presumption of a directory reading of section 113-8 is not overcome.”
       Delvillar, 235 Ill. 2d at 519. The court stated as follows:
                    “In summary, we conclude that section 113-8 is mandatory in that it imposes an
                obligation on the circuit court to admonish all defendants of the potential immigration
                consequences of a guilty plea. However, the admonishment is not mandatory with
                respect to the mandatory-directory dichotomy. Thus, failing to issue the admonishment
                does not automatically require the court to allow a motion to withdraw a guilty plea.

                                                   -8-
                Rather, the failure to admonish a defendant of the potential immigration consequences
                of a guilty plea is but one factor to be considered by the court when ruling on a
                defendant’s motion to withdraw a guilty plea.” Delvillar, 235 Ill. 2d at 519.
¶ 37       In looking at section 113-4 in this case, the right to be protected is the right of a defendant
       to intelligently waive a jury trial and plead guilty. Section 113-4 attempts to protect this right
       by informing defendants of various consequences that could arise by pleading guilty,
       including, inter alia, higher sentences for any future convictions; restrictions on where a
       defendant may work, live, or be present; or the inability to obtain housing, employment, a
       firearm, or a driver’s license. The legislature clearly thought this information would be
       important to a defendant when making the decision to plead guilty.
¶ 38       We next ask whether the right the statute intends to protect would be generally injured by
       a directory reading of the statute. We find it would not. The presence or absence of this
       admonishment does not affect a defendant’s right to waive a jury trial in general. A defendant
       may have reasons for pleading guilty even in the face of employment consequences. For
       example, even with the possibility of adverse employment consequences, a defendant may still
       wish to plead guilty in hopes of avoiding jail time.
¶ 39       Moreover, as it applies in this case, when a defendant is convicted of or pleads guilty to
       pilfering money from a client in the course of employment, common sense dictates that
       particular job as well as future employment in a similar field could be negatively impacted.
       Thus, like in Delvillar, the failure to provide the admonishment under section 113-4 does not
       automatically require the trial court to allow a motion to withdraw a guilty plea. Instead, the
       failure to admonish a defendant of the potential employment consequences of a guilty plea is
       but one factor to be considered by the court when ruling on such a motion.

¶ 40                                       C. Manifest Injustice
¶ 41       In the alternative, defendant argues (1) she was prejudiced by the trial court’s failure to
       admonish her as required by section 113-4, (2) a manifest injustice occurred when the court
       accepted her plea, and (3) her motion to withdraw her guilty plea should have been allowed.
       We disagree.
¶ 42       “A defendant has no absolute right to withdraw his guilty plea.” People v. Hughes, 2012
       IL 112817, ¶ 32, 983 N.E.2d 439. Instead, a “defendant must show a manifest injustice under
       the facts involved.” Delvillar, 235 Ill. 2d at 520.
               “ ‘Where it appears that the plea of guilty was entered on a misapprehension of the
               facts or of the law, or in consequence of misrepresentations by counsel or the State’s
               Attorney or someone else in authority, or the case is one where there is doubt of the
               guilt of the accused, or where the accused has a defense worthy of consideration by a
               jury, or where the ends of justice will be better served by submitting the case to a jury,
               the court should permit the withdrawal of the plea of guilty and allow the accused to
               plead not guilty.’ ” People v. Davis, 145 Ill. 2d 240, 244, 582 N.E.2d 714, 716 (1991)
               (quoting People v. Morreale, 412 Ill. 528, 531-32, 107 N.E.2d 721, 723 (1952)).
       “To vacate a plea based on a misapprehension of law or fact, the defendant must establish that
       her mistaken beliefs or impressions were reasonably justified under all the circumstances when
       those circumstances are judged by an objective standard rather than by the defendant’s own



                                                    -9-
       subjective impression.” People v. Christensen, 197 Ill. App. 3d 807, 812, 555 N.E.2d 422, 425
       (1990).
¶ 43        A trial court has discretion to permit a defendant to withdraw his guilty plea, and that
       decision will not be reversed on appeal absent an abuse of discretion. People v. Manning, 227
       Ill. 2d 403, 411-12, 883 N.E.2d 492, 498 (2008). “An abuse of discretion will be found only
       where the court’s ruling is arbitrary, fanciful, unreasonable, or no reasonable person would
       take the view adopted by the trial court.” Delvillar, 235 Ill. 2d at 519.
¶ 44        When considering whether the trial court erred in granting or denying a motion to withdraw
       a guilty plea, “a reviewing court focuses on whether the guilty plea was affirmatively shown
       to have been made voluntarily and intelligently.” Delvillar, 235 Ill. 2d at 520. “[W]ith respect
       to voluntariness, the pertinent knowledge to be provided by the court prior to accepting a guilty
       plea includes only the direct consequences of the defendant’s plea.” Delvillar, 235 Ill. 2d at
       520. “A trial court’s obligation to ensure that a defendant understands the direct consequences
       of his plea traditionally encompasses those consequences that affect the defendant’s sentence
       and other punishment that the circuit court may impose.” Hughes, 2012 IL 112817, ¶ 35.
                    “Collateral consequences, on the other hand, are effects upon the defendant that the
                circuit court has no authority to impose. A collateral consequence is one that results
                from an action that may or may not be taken by an agency that the trial court does not
                control. [Citation.] Due process does not require that the defendant be informed of the
                collateral consequences of a guilty plea.” Delvillar, 235 Ill. 2d at 520-21.
       “Examples of collateral consequences have included loss of employment, loss of voting rights,
       license suspension, and dishonorable discharge from the military.” Hughes, 2012 IL 112817,
       ¶ 36.
¶ 45        As the supreme court has found, loss of employment is a collateral consequence. See
       People v. Williams, 188 Ill. 2d 365, 372, 721 N.E.2d 539, 544 (1999). Thus, the failure to
       admonish a defendant of potential employment consequences does not affect the voluntariness
       of the plea. Although the failure to admonish a defendant of the collateral consequence of the
       potential loss of employment does not rise to the level of a constitutional violation, “reversal
       may yet be required if real justice has been denied or if the defendant has been prejudiced by
       the inadequate admonishment.” Delvillar, 235 Ill. 2d at 522.
¶ 46        At the hearing on the motion to withdraw the guilty plea, the trial court considered whether
       defendant showed a manifest injustice under the facts. While the court found defendant was
       adversely impacted by her decision to plead guilty, i.e., she later lost her job, nothing indicates
       there was any doubt of defendant’s guilt or that she was acting under a misapprehension of the
       facts or of the law at the time she pleaded guilty. Although defendant claims she acted under a
       misapprehension of how pleading guilty would impact her employment, this belief is dubious
       given the fact she stole from one of her clients while on the job. Common sense dictates that
       any health care provider, current or future, would have legitimate concerns about an
       employee’s ability to care for a patient when he or she is found to have committed a crime
       against someone for whom she was employed to care. We find defendant has failed to meet
       her burden to establish she entered her plea of guilty on a misapprehension of fact or law. Thus,
       no manifest injustice occurred. Accordingly, the court did not abuse its discretion in denying
       defendant’s motion to withdraw her guilty plea.



                                                   - 10 -
¶ 47                                      III. CONCLUSION
¶ 48      For the reasons stated, we continue to affirm the trial court’s judgment.

¶ 49      Affirmed.

¶ 50       JUSTICE HARRIS, specially concurring:
¶ 51       I agree that the trial court’s denial of defendant’s motion to withdraw her guilty plea should
       be affirmed. However, I write separately to express my disagreement with the majority
       decision on two points. First, I disagree with the majority’s determination that section 113-4(c)
       of the Code pertains only to guilty pleas entered at the time of arraignment. I find that section
       is not so limited and the admonishments contained therein are required any time a defendant
       pleads guilty. Second, although I ultimately agree that section 113-4(c) is a directory statute, I
       disagree with the analysis the majority uses to reach that conclusion in the present case.
¶ 52       Here, the majority concludes that the admonishments required under section 113-4(c) of
       the Code did not apply to defendant because she “did not plead guilty at her arraignment.”
       Supra ¶ 27. In so holding, it cites cases finding that section 113-4 admonishments should be
       given at the time of arraignment, including the supreme court’s decision in Phillips, 242 Ill. 2d
       189. It cites language from Phillips that “ ‘[s]ection 4 of article 113 of the Code governs when
       a defendant is called upon to plead at arraignment.’ ” Supra ¶ 15 (quoting Phillips, 242 Ill. 2d
       at 195).
¶ 53       Given its holding, the majority clearly interprets the aforementioned statement in Phillips
       as suggesting that section 113-4 applies only when a defendant pleads guilty at arraignment. In
       doing so, it reads a limitation into that case that was not expressed by the supreme court. In my
       view, the statement in Phillips that section 113-4 “governs” when a defendant pleads at
       arraignment reflects that the admonishments in that section are required to be given at that
       time. I have no quarrel with this proposition. I simply find that it does not also suggest that
       they are not required when a defendant pleads guilty at some later stage of the case. I note that
       subsection (c) of section 113-4 of the Code does not contain the word “arraignment,” and I
       find no supreme court decision that limits its applicability in the same manner as the majority.
       See Brouhard, 53 Ill. 2d at 112 (finding that the duty of trial courts in admonishing defendants
       was governed by section 113-4(c) of the Code in a case where the defendant pleaded guilty on
       the morning his case was set for trial); People v. Medina, 221 Ill. 2d 394, 406, 851 N.E.2d
       1220, 1227 (2006) (generally stating that section 113-4(c) of the Code “requires that a
       defendant’s plea of guilty ‘shall not be accepted until the court’ ” admonishes the defendant as
       set forth therein (quoting 725 ILCS 5/113-4(c) (West 2002))).
¶ 54       Additionally, I find the supreme court’s decision in Delvillar, 235 Ill. 2d 507, is instructive.
       There, the defendant filed a motion to withdraw his guilty plea, arguing he was not properly
       admonished about the possible immigration consequences of his guilty plea pursuant to section
       113-8 of the Code (725 ILCS 5/113-8 (West 2006)). Delvillar, 235 Ill. 2d at 512-13. Both then
       and now, section 113-8 requires that before accepting a defendant’s guilty plea, the trial court
       must admonish a defendant that if he or she is a noncitizen, a conviction for the charged offense
       may result in deportation, exclusion from admission to the United States, or denial of
       naturalization under the laws of this country. 725 ILCS 5/113-8 (West 2016).



                                                    - 11 -
¶ 55        Of particular note, the defendant in Delvillar pleaded guilty more than two years after he
       was charged and well after his arraignment. Delvillar, 235 Ill. 2d at 511. Notwithstanding that
       the statutes involved in the instant case and Delvillar are both contained in article 113 of the
       Code—entitled “Arraignment”—the supreme court did not find, as the majority finds here, that
       the statutory admonishments apply only to guilty pleas at arraignment. Instead, it considered
       whether section 113-8 was “mandatory or directory” to determine whether reversal was
       required—the same analysis engaged in by the parties in this appeal. See id. at 514-19.
       Ultimately, the court determined that trial courts have an obligation “to admonish all
       defendants of the potential immigration consequences of a guilty plea” under section 113-8,
       but with respect to the mandatory-directory dichotomy, the statute is directory. Id. at 519. It
       seems unlikely that the court would have engaged in the analysis that it did if, simply due to
       section 8’s location in article 113 of the Code it could have held that the statutory
       admonishments pertain only to guilty pleas at arraignment.
¶ 56        Finally, the majority states that it has “found no case where the later failure to give section
       113-4(c) admonishments has been considered error.” Supra ¶ 24. I note, however, that the
       specific section 113-4(c) admonishments at issue in this appeal, addressing the collateral
       consequences of pleading guilty, are the result of recent amendments to the statute that became
       effective on January 1, 2017. See Pub. Act 99-871, § 5 (eff. Jan. 1, 2017) (amending 725 ILCS
       5/113-4). Prior to that date, section 113-4(c) required only that the trial court admonish a
       defendant pleading guilty regarding “the consequences of such plea and the maximum penalty
       provided by law for the offense which may be imposed by the court.” 725 ILCS 5/113-4(c)
       (West 2014). Also, the preamended version of 113-4(c) was less specific than the guilty plea
       admonishments otherwise required by Illinois Supreme Court Rule 402 (eff. July 1, 2012).
       Accordingly, given the recent amendments to section 113-4(c) and the fact that the
       admonishments required under the previous version of the statute were encompassed within
       those required by Rule 402, the lack of relevant case authority on the subject is no surprise.
¶ 57        I find only two appellate court decisions, both from the Third District, addressing the
       amended version of section 113-4(c), and both do so in the context of whether the January
       2017 amendments to that section should apply retroactively. See People v. Stefanski, 2019 IL
       App (3d) 160140, and People v. Young, 2019 IL App (3d) 160528. Neither case analyzes
       section 113-4(c) as the majority does nor do they hold that its admonishments apply only at
       the time of arraignment. Further, I note that, in Young, the defendant pleaded guilty more than
       five months after the State filed charges against her, making it unlikely that she pleaded guilty
       at her arraignment. Id. ¶ 3. In that case, the court also stated that if it had found remand was
       necessary due to “some other error in the proceedings ***, the amended admonishment statute
       would apply when the matter return[ed] to the circuit court.” Id. ¶ 27. Ultimately, neither of
       these cases support the majority’s analysis, and Young, in fact, appears to contradict the
       majority’s holding.
¶ 58        As stated, although I disagree with the majority’s analysis and find that section 113-4(c) of
       the Code is not limited to guilty pleas at arraignment, I nevertheless agree with its ultimate
       determination that section 113-4(c) is a directory statute, as well as its decision to affirm the
       trial court’s judgment. That being said, I find that section 113-4(c) is a directory statute for
       different reasons than those expressed by the majority.
¶ 59        “With respect to the mandatory/directory dichotomy, we presume that language issuing a
       procedural command to a government official indicates an intent that the statute is directory.”

                                                    - 12 -
       Delvillar, 235 Ill. 2d at 517. However, the presumption is overcome under either of two
       conditions: (1) “when there is negative language prohibiting further action in the case of
       noncompliance” or (2) “when the right the provision is designed to protect would generally be
       injured under a directory reading.” Id. Here, I think the majority too quickly accepts
       defendant’s concession that the first condition was not met.
¶ 60       In Delvillar, when analyzing whether section 113-8 of the Code was mandatory or
       directory, the supreme court found no “negative language prohibiting further action.” Id. The
       court elaborated on its finding by noting as follows: “For example, the statute does not prevent
       the circuit court from accepting defendant’s guilty plea if the court fails to give the section
       113-8 admonishment.” Id. Here, section 113-4(c) does contain such language, providing that
       the court “shall not” accept a guilty plea in the absence of the admonishments set forth therein.
       725 ILCS 5/113-4(c) (West 2016). This language suggests a mandatory reading of the statute.
¶ 61       However, “[a] statute should be interpreted so as to avoid a construction which would raise
       doubts as to its validity.” People v. Davis, 93 Ill. 2d 155, 161, 442 N.E.2d 855, 858 (1982).
       Where a mandatory interpretation of a statutory provision would make it constitutionally
       invalid based on separation-of-powers principles, the provision should be held to be directory.
       People v. Gray, 363 Ill. App. 3d 897, 905, 845 N.E.2d 113, 119 (2006); see also Davis, 93 Ill.
       2d at 162-63.
¶ 62       Shortly before Delvillar was decided by the supreme court, this court addressed the same
       section 113-8 issue in People v. Manoharan, 394 Ill. App. 3d 762, 916 N.E.2d 134 (2009).
       There, we also concluded that section 113-8 was directory rather than mandatory. Id. at 768.
       However, in so holding, we stated that if section 113-8 was determined to be mandatory, it
       would violate the separation of powers clause of the Illinois Constitution. Id. (citing Ill. Const.
       1970, art. II, § 1). We found as follows:
                   “Our supreme court has already set forth with specificity the admonitions that trial
               courts are required to give defendants prior to accepting a plea of guilty in [Illinois]
               Supreme Court Rule 402 [(eff. July 1, 1997)]. Accordingly, if section 113-8 were a
               legislative mandate to further admonish a defendant, the section would violate the
               separation-of-powers clause of the Illinois Constitution by treading upon an area of
               courtroom procedures that the Supreme Court of Illinois, through its long-standing,
               detailed rules governing guilty pleas, has entirely preempted. If the new, additional
               admonitions affecting guilty pleas that section 113-8 of Code *** purported to mandate
               are a good idea, the Supreme Court of Illinois must be so persuaded before these
               additional admonitions can properly be made mandatory.” Id. at 769.
¶ 63       Here, for the same reasons expressed in Manoharan, a mandatory, rather than directory,
       reading of section 113-4(c) would violate the separation-of-powers clause of the Illinois
       Constitution, rendering the statute unconstitutional. Accordingly, section 113-4(c) should be
       held to be directory rather than mandatory. As a directory statute, the trial court was not
       required to strictly adhere to its provisions and defendant was required to show a manifest
       injustice to have the right to withdraw her plea. I agree with the majority that defendant failed
       to make such a showing in the instant case.




                                                   - 13 -